Citation Nr: 1550492	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of dental trauma to tooth numbers 7, 8, 9, and 10.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the RO that denied service connection for a dental condition, claimed as residual of in-service injury.  The Veteran timely appealed. 

In January 2013, the Veteran testified during a hearing before RO personnel.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of his electronic claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The Veteran separated from active duty in September 1965; he filed the current claim in July 2011.

2.  The Veteran suffered trauma to tooth numbers 7, 8, 9, and 10 while on active duty; tooth numbers 7, 8, 9, and 10 were extracted in active service more than 180 days after enlistment; and the Veteran is entitled to dental treatment for residuals of trauma to tooth numbers 7, 8, 9, and 10. 


CONCLUSION OF LAW

The Veteran meets the criteria for service connection for residuals of dental trauma to tooth numbers 7, 8, 9, and 10; and he is entitled to receive dental treatment for those residuals.  38 U.S.C.A. §§ 1110, 1131, 1712, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.381, 17.161 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In this case, as the benefits sought on appeal are granted in full, there can be no prejudice to the Veteran if there were errors in fulfilling either duty. 

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.  With specific regard to dental conditions, missing teeth may be compensable for rating purposes under Diagnostic Code 9913, which governs loss of teeth due to loss of substance of body of maxilla or mandible without loss of continuity.  However, the note underlying that particular diagnostic code provides for compensation only for "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 38 C.F.R. § 4.150 ; Diagnostic Code 9913; see also Simmington v. West, 11 Vet. App. 41 (1998). 

In determining service connection for treatment purposes, VA considers each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service.  When applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma or whether the Veteran was interned as a prisoner of war.  See 38 C.F.R. § 3.381(a) and (b) . 

The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  See 38 C.F.R. § 17.161(c).
Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  See 38 C.F.R. § 3.381(e). 

The Veteran contends that he had injuries to his teeth during active service.  He testified that he worked as a maintenance carpenter and was trying to replace a door; and that while standing on a ladder with a screwdriver in his mouth, another worker loosened the hinge and the door swung out and hit the Veteran's mouth.  He testified that he experienced pain, and then abscesses or infections developed.  He later had four top teeth extracted and was given a partial denture.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

As to the claim of entitlement to service connection for dental trauma for compensation purposes, since February 1994 VA regulations were changed to limit service connection for noncompensable dental disabilities (i.e., replaceable missing teeth, carious teeth, alveolar abscesses, periodontal diseases such as pyorrhea and Vincent's stomatitis) to treatment purposes only.  See 38 C.F.R. § 4.149 (1995); 38 C.F.R. § 3.381 (2015); Simington v. West, 11 Vet. App. 41 (1998).

Service dental records show that tooth numbers 7, 8, 9, and 10 were extracted in September 1964.  Records show that the Veteran was referred for a partial denture in March 1965, and that the partial denture was inserted in June 1965 and adjusted in July 1965.  These records corroborate the Veteran's testimony.

As the Veteran entered active duty more than 180 days prior to the extraction of tooth numbers 7, 8, 9, and 10; and as tooth numbers 7, 8, 9, and 10 were extracted as the result of in-service trauma, the Board finds that service connection for the loss of tooth numbers 7, 8, 9, and 10 is warranted.  38 C.F.R. § 3.381.  Moreover, as the Veteran meets the applicable classification requirements of Class II (a), he is 

entitled to VA dental treatment for the loss of tooth numbers 7, 8, 9, and 10.  38 C.F.R. § 17.161.


ORDER

Entitlement to service connection for residuals of dental trauma to tooth numbers 7, 8, 9, and 10-to include dental treatment therefor-is granted.




____________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


